DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1-6, 9-15, and 20, H04L 63/0861 in the reply filed on 17 February 2022 is acknowledged.

Specification
It is noted that the errors in the specification are too numerous to specifically point out. The examiner has listed examples of such errors below and requests a complete review and correction of the specification.
The disclosure is objected to because of the following informalities: 
In page 1, line 28: “Another good description of use case is a places like” should read –Another good description of use case are places like–;
In page 2, line 4: “Same user, any device, same permission.”  is not a complete sentence.
In page 4, line 7: “YouTube, Hulu, and Netflix and may others” should read – YouTube, Hulu, and Netflix and many others–;
In page 5, line 7: “more faster” –should read –faster–.
Appropriate correction is required.

Claim Objections
Claims 1-6, 9-15, and 20 are objected to because of the following informalities:  
In claim 1, lines 1-2: “plurality of Biometric User’s profile” should read –plurality of Biometric User’s profiles–;
In claim 1, line 3: “the Network users” lacks antecedent basis and should read –Network users–;
In claim 1, line 4: “the users” is unclear if it relates to “the Network users” (claim 1, line 3);
In claim 1, line 5: “users” is unclear if it relates to “the Network users” (claim 1, line 3);
In claim 2, line 1: “biometric information” is unclear if it relates to “biometric details” (claim 1, line 5);
In claim 2, line 1: “one or more fingerprint” should read –one or more of fingerprint–;
In claim 3, line 1: “a biometric profile” is unclear if it relates to “biometric profile” (claim 1, line 4) and should read –the biometric profile–;
In claim 3, line 2: “biometric information” is unclear if it relates to “biometric details” (claim 1, line 5);
In claim 4, line 1: “biometric information” is unclear if it relates to “biometric details” (claim 1, line 5);
In claims 5 and 6, line 1: “A method” is unclear if it relates to “A method” (claim 1, line 1) and should read –The method–;
In claim 5, line 1: “users Profile” should read –user’s Profile–;
In claim 5, line 1: “IGD or CPE” is unclear if it relates to “IGD or CPE” (claim 1, line 2) and should read –the IGD or the CPE–;
In claim 5, line 2: “further comprises;” should read –further comprises:–
In claim 9, line 2: “Identification” is unclear if it relates to “biometric identification” (claim 9, line 1);
In claim 9, line 2: “the biometric information” lacks antecedent basis;
In claim 9, line 6: “This biometric info” is unclear if it relates to “the biometric information” (claim 9, line 2);
In claims 10-14, line 1: “A method” is unclear if it relates to “A method” (claim 9, line 1) and should read –The method–;
In claim 10, lines 2 and 3: “IGD” is unclear if it relates to “IGD” (claim 9, line 1) and should read –the IGD–;
In claim 10, line 2: “the current user either at;” should read –the current user either at:–;
In claim 10, line 4: “user.” should read –user–;
In claim 11, lines 4 and 7: “IGD” is unclear if it relates to “IGD” (claim 9, line 1) and should read –the IGD–;
In claim 11, line 5: “a user” is unclear if it relates to “user” (claim 9, line 2);
In claim 11, line 5: “rent and watch.” should read –rent and watch–;
In claim 12, lines 4 and 6: “IGD” is unclear if it relates to “IGD” (claim 9, line 1) and should read –the IGD–;
In claim 12, line 6: “Apps” is unclear if it relates to “APPS” (claim 12, line 2) and should read –the apps–;
In claim 13, line 1: “IGD” is unclear if it relates to “IGD” (claim 9, line 1) and should read –the IGD–;
In claim 14, lines 3 and 4: “IGD” is unclear if it relates to “IGD” (claim 9, line 1) and should read –the IGD–;
In claim 14, line 2: “the access level” lacks antecedent basis and should read –an access level–;
In claim 15, line 1: “The methods and systems” lacks antecedent basis;
In claim 20, line 2: “the Local Area Network (LAN)” lacks antecedent basis and should read –a Local Area Network (LAN)–;
In claim 20, line 3: “the Wide Area Network (WAN/web)” lacks antecedent basis and should read –a Wide Area Network (WAN/web)–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2, the phrase "not limited to above" renders the claim indefinite because it is unclear whether the limitation(s) before the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "IGD may request" renders the claim(s) indefinite because the claim(s) include(s) elements disclose what the IGD may perform but not what it actually performs, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 11, 12, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "not limited to " renders the claim indefinite because it is unclear whether the limitation(s) after the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is directed toward a method but only contains system elements, which are different statutory categories.  This makes the utility for these claims ambiguous and thus they lack a specific and substantial utility.  See MPEP § 2173.05(p).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) entering details of all the network users and creating their biometric profile or plurality of biometric user profiles. 
The limitation of entering details, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example,  “entering” in the context of this claim encompasses the user manually entering details and creating profiles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites performing the entering details steps. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the judicial exception is not integrated into a practical application, and the claim is not patent eligible.
Claims 9-14 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claims are drawn to a computer program per se.  Computer programs claimed as computer listings per se are abstract instructions.  Computer programs are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.  
Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because it claims both a method and a system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sands et al. (US 2004/0148526 A1 and Sands hereinafter).
As to claim 1, Sands discloses a system and method for biometric authentication, the system and method having:
Entering details of all the Network users and creating their biometric profile or plurality of biometric user profiles (Abstract, lines 4-16); Details of all the users include name, age and biometric details of users which will help to identify users (0050, lines 3-10).

As to claims 2, Sands discloses:
wherein biometric information comprises one or more fingerprint  information, voice samples, and electrocardiogram information, tissue capacitance measurements, touch-based behavioral movements (e.g., Silent Sense), face recognition, retina scan, and any other biometric information and any other form of biometric information known, but not limited to above (0023, lines 1-4).

As to claim 3, Sands discloses:
Adding biometric information and adding restrictions or permissions or access level is done through a mobile device, a website or application developed for specific purpose and having an interface with the IGD or CPE (0031, lines 1-15).

As to claim 4, Sands discloses:
wherein adding/capturing biometric information comprises, receiving information and data through various biometric sensors, apparatus/devices or downloading and copying them from other sources (0051, lines 1-8).

As to claim 5, Sands discloses:
Inside the LAN or outside the LAN, i.e. WAN using the app of IGD or the web URL (Figure 1, 0044).

As to claim 6, Sands discloses:
Providing an Interface of IGD that can be used to save the biometric information of the user, if the provided user's biometric information doesn't match with any of the existing biometric user profiles (0084, lines 1-13).
The examiner notes that the claim recites the language “can be used” which indicates capable functionality and does not specify functionality that is actually being performed. 

As to claim 9, Sands discloses:
Identification, based on the biometric information of each user received from the device on which user wants to access internet or web and comparing that biometric information received, with corresponding stored biometric information associated with stored user profiles or plurality of user profiles (0046, lines 1-16); 
This biometric info can be fingerprint information, voice samples, and electrocardiogram information, tissue capacitance measurements, touch-based behavioral movements (e.g., Silent Sense), face recognition, retina scan, and any other biometric information (0023, lines 1-4).

As to claim 10, Sands discloses:
IGD may request the biometric information of the current user either at; The session setup so as to do verification and authentication with IGD for access rights of the user. Or, at each incoming access request so as to do verification and authentication with IGD for access rights of the user (Abstract, lines 6-10).

As to claim 11, Sands discloses:
devices which are internet enabled, like mobile phones, tablets, laptops, computers, smart home devices, Smart TV, streaming devices, etc. can either; Identify the user and contact IGD or CPE proactively checking for user privileges before allowing a user to perform certain actions like purchase, rent and watch (0043, lines 1-8; 0045, lines 8-11; 0046, lines 1-17). OR IGD apparatus or the software program can query the user devices periodically to get the current user's biometric information, to access the permissions or restrictions set to the current user.

As to claim 12, Sands discloses:
APPS which need internet access and installed on a device which facilitates the internet network access, like mobile phones, tablets, computers, smart home devices, smart TV, streaming devices, etc. can send current user's biometric profile information to IGD for user identification, verification and access rights purpose (0008, lines 1-10; 0043, lines 1-8; 0093, lines 1-3); 
Apps, can proactively coordinate with IGD or CPE before allowing a user to perform certain actions For example but not limited to Banking and Credit card apps (0066, lines 7-11).

As to claim 13, Sands discloses:
a user with no biometric credentials match in IGD or a guest user is either denied the access or provided a limited access of web at lowest speed (Abstract, lines 6-13).

As to claim 20, Sands discloses: 
devices which are communicating either inside the Local Area Network (LAN) or wants to communicate outside, to the Wide Area Network (WAN/web) (Figure 1; 0044).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aime et al. (US 2020/0028844 A1 and Aime hereinafter).
As to claim 15, Aime discloses a system and method for performing user authentication, the system and method having:
Artificial Intelligence techniques such as machine learning and iterative learning. Examples of such techniques include, but are not limited to, expert systems, case based reasoning, Bayesian networks, and behavior based AI, fuzzy networks, neural networks, evolutionary computation, swarm intelligence and hybrid intelligent systems (Abstract, lines 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands as applied to claim 9 above, and further in view of Sakagami et al. (US 2014/0016158 A1 and Sakagami hereinafter).
As to claim 14, Sands fails to specifically disclose:
a device which can't provide biometric information has to provide a unique identifier or user information to IGD to get the access level verified and permissions set in IGD. For example, but not limited to, providing User ID, Employee ID, Student ID.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Sands, as taught by Sakagami.
Sakagami discloses a system and method for management of image forming apparatus based on user authentication, the system and method having:
a device which can't provide biometric information has to provide a unique identifier or user information to IGD to get the access level verified and permissions set in IGD. For example, but not limited to, providing User ID, Employee ID, Student ID (claim 7).
Given the teaching of Sakagami, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Sands with the teachings of Sakagami by providing user information when biometric information is unavailable. Sakagami recites motivation by disclosing that using distinct alternative identification information for authentication when a first authentication process is unavailable allows for authentication to still be performed in the event the initial authentication fails (claim 7). It is obvious that the teachings of Sakagami would have improved the teachings of Sands by providing user information when biometric information can’t be provided in order to allow for authentication when a first authentication process fails.

	
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gongaware et al. (US Patent 8,761,360 B1) discloses a system and method for individual location tracking in detection environments.
Gresham et al. (US 2016/0182508 A1) discloses a system and method for identity attestation of a minor via a parent.
Liu et al. (US 2018/0196510 A1) discloses a system and method of instant sharing invoked from wearable devices.
Maddox et al. (WO 2017/210368 A1) discloses a system and method for voice authentication.
Scheller et al. (US 2019/0281049 A1) discloses a system and method for bio-authentication for streaming service account management.
Shah et al. (US 2015/0135257 A1) discloses a system and method for single set of credentials from accessing multiple computing resource services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431